Citation Nr: 0031052	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  93-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 1992 decision by the RO that denied an 
application to reopen a claim of service connection for a 
nervous disorder.  In June 1996 the Board found that there 
was new and material evidence to reopen the claim for service 
connection for a nervous disorder, and remanded the case to 
the RO for additional development and a de novo determination 
of service connection for a nervous condition.  The RO 
returned the case to the Board in October 2000.


REMAND

Unfortunately, the veteran's original claims folder was lost 
after the case was remanded by the Board to the RO in June 
1996; apparently the RO sent the file to a VA Medical Center 
(VAMC) and it was not returned.  The RO has created a 
"rebuilt" folder comprised of relevant documents that could 
be found from other sources; however, additional development 
is required to supplement the record contained in the rebuilt 
folder.  

The rebuilt claims folder does not contain a power of 
attorney (VA Form 21-22) to Disabled American Veterans, which 
is the service organization that has been representing the 
veteran before the VA.  There appears to be a potential 
conflict as to representation, inasmuch as the rebuilt claims 
file includes a recent notation that the veteran was working 
with a representative from the Military Order of the Purple 
Heart and had attempted to file a new power of attorney.  In 
light of this, clarification as to representation is 
required.  There is a notation in the rebuilt claims folder 
that the veteran is considered incompetent for VA purposes, 
but there is no decision on competency.  The RO should secure 
a copy of the rating decision on competency or make a new 
determination on the matter.  

Some VA medical and administrative records and a transcript 
of a September 1992 RO hearing, which are addressed in the 
June 1996 Board decision, have not been secured.  Some later 
VA medical records, such as some of the VA examinations 
addressed in a July 2000 VA medical opinion, also have not 
been added to the rebuilt claims folder.  It may be that 
copies of some of these documents exist even though the 
veteran's original claims folder has been lost, and a further 
attempt should be made to obtain the records.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines VA obligations with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Because 
of the change in the law, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should clarify the veteran's 
desire as to representation, and a power 
of attorney (VA Form 21-22) should be 
obtained and added to the rebuilt claims 
folder.

2.  The RO should secure a copy of the VA 
determination as to the competency of the 
veteran, and if such is not available, a 
new decision on competency should be 
done.  

3.  Copies of any other RO rating 
decisions and a copy of the transcript of 
the September 1992 RO hearing, which 
existed when the original claims folder 
was lost, should also be obtained, or the 
RO should explain the unavailability of 
such records.

4.  The RO should obtain copies of all VA 
medical records (inpatient and outpatient 
records, as well as all compensation 
examinations) from the VAMC in Richmond, 
Virginia, and any other indicated VA 
facility, dated since the veteran's 
separation from military service, and not 
already in the rebuilt claims folder.  

5.  The RO should ask the veteran, any 
fiduciary (if the veteran is 
incompetent), and the veteran's last 
service representative to submit copies 
of any records in their possession which 
may have been in the original claims 
folder when it was lost. 

6.  The RO should ensure that all other 
notification and development action, 
required by the Veterans Claims Assistance 
Act of 2000, is accomplished.  For further 
guidance on the processing of this case in 
light of this law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent VA guidance and 
court decisions on the subject.

7.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

- 5 -


